Title: To James Madison from M. Ruelle, 26 March 1811 (Abstract)
From: Ruelle, M.
To: Madison, James


26 March 1811, Rue d’Argenteüil, No. 38, Paris. Observes that when he wrote on 18 Sept. 1810 [not found], it was not known in France that a party for the emancipation of Mexico had appeared, but his letter had predicted it. Regardless of the consequences of this endeavor, it will always be in the interest of the U.S. that Mexico and the other regions of Spanish America constitute themselves as republics and that the U.S. give them aid. It is no longer a matter of waiting for the outcome of the war in Spain that Great Britain wages against France, as it is clear that the king [of Spain] will never be restored to his throne and that the struggle can have no other outcome than the dismemberment of his dominions, the effect of which will be to place the colonies under a royalist yoke and the U.S. in an equally unsympathetic situation. Advises the U.S. to form a coalition with the Spanish colonies against the war France and Great Britain wage on their commerce. Such a coalition could not be withstood by any power and would secure the revolution in question. Declares that the salvation of the new world is in JM’s hands. Mentions in a postscript an enclosed packet for Mr. Warden.
